MEMORANDUM **
Miguel Angel Portillo-Acosta appeals from the 51-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.
Portillo-Acosta contends that the district court erred by failing to consider the disparity between his sentence and the lower sentence imposed on the individual who transported him and other aliens within the United States. Portillo-Acosta further contends that his sentence is substantively unreasonable due to the unwarranted disparity. We conclude that the district court did not commit procedural error, and that Portillo-Acosta’s sentence is substantively reasonable. See Rita v. United States, 551 U.S. 338, --, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); see also United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.2006); United States v. Marcial-Santiago, 447 F.3d 715, 718-19 (9th Cir.2006).
We remand to the district court with instructions to correct the reference in the judgment to “8 U.S.C. § 1326(a) and (b).” See United States v. Heyrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)).
AFFIRMED; REMANDED to correct judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.